DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 7/9/2011 and 2/26/2011 have been considered.
Drawings
The drawings filed on 2/26/2011 are acceptable.
Specification
The specification and the abstract of the disclosure filed on 2/26/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 15  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nozu et al. (US 2020/0029039).

    PNG
    media_image1.png
    324
    590
    media_image1.png
    Greyscale

Regarding claim 1, Nozu discloses:
A package (100, ¶0092) comprising a base (10, ¶0092) configured to mount an electronic device (40, ¶0092), wherein an electrode (20, ¶0093) and a concave portion (34, ¶0093) provided in the base are arranged on a first surface of the package (top surface of element 10b), the base comprises a second surface (bottom surface of element 10a) on a side opposite to the first surface and a third surface (upper surface of element 10c), and the first surface is positioned between the second surface and the third surface, the electrode (20) comprises an electrode upper surface which is a surface on a side opposite to the side of the second surface, and an electrode side surface which is a surface in a direction that intersects with a virtual plane between the first surface and the second surface, the concave portion comprises a side surface, of the concave portion, which is a surface in the direction that intersects with the virtual plane, and, a bottom surface (top surface of 10a), of the concave portion (34), which is positioned closer to the side of the second surface than the side surface of the concave portion the electrode upper surface is arranged at a position further away from the virtual plane than the bottom surface of the concave portion, the electrode (20) side surface is continuous with the side surface of the concave portion (34), and the concave portion further comprises a second side surface which faces the side surface of the concave portion and is continuous with the third surface.
Regarding claim 10, Nozu further discloses:
herein in an orthogonal projection with respect to the first surface, a width of the concave portion, in a direction that intersects with a direction in which the electrode and the concave portion are connected, is the same in a direction from the electrode to the concave portion.
Regarding claim 15, Nozu further discloses:
a package according to claim 1; and 
an electronic device (40, ¶0099) that is mounted on the first surface of the package.
Allowable Subject Matter
Claims 3-9, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not disclose “wherein the first surface comprises a central portion and a peripheral portion, the electrode and the concave portion are arranged in the peripheral portion, and the concave portion is arranged between the electrode and the central - 28 -10207949US01/P221-0120US portion” in combination with the remaining claimed features.
Regarding claim 11, the prior art does not disclose “wherein in an orthogonal projection - 30 -10207949US01/P221-0120US with respect to the first surface, a length of the electrode in a direction in which the electrode and the concave portion are connected is longer than a length of the concave portion in the direction in which the electrode and the concave portion are connected” in combination with the remaining claimed features.
Regarding claim 12, the prior art does not disclose “wherein in an orthogonal projection with respect to the first surface, the first surface has a rectangular shape including a first side and a second side parallel to each other and each third side extending in a direction that intersects with the first side and the second side, and the electrode is arranged in a corner portion of the first surface and has a triangular shape including two sides which are parallel to the first side and the third side, respectively” in combination with the remaining claimed features.
Regarding claim 14, the prior art does not disclose “wherein a plurality of combinations, each including the electrode and the concave portion, are arranged on the first surface, and in an orthogonal projection with respect to the first surface, the first surface has a rectangular shape, the combination is arranged in at least each of two corner portions that face each other among four corner portions of the first surface, and the concave portion, which is arranged at each of the two corner portions, can be arranged between the electrode, which is arranged in one corner portion of the two corner portions, and the electrode, which is arranged on the other corner portion of the two corner portions” in combination with the remaining claimed features.
Claims 2, 16-20 are allowed.
Regarding claim 2, the prior art does not disclose “the electrode upper surface and the middle upper surface are arranged at a position further away from the virtual plane than the concave portion bottom surface, a distance from the virtual plane to the middle upper surface does not exceed a distance from the virtual plane to the electrode upper surface, a distance from the electrode to the concave portion is shorter than a length of the electrode in a direction in which the electrode and the concave portion are connected” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “ the electrode is electrically connected, via a conductive member, to a surface, of surfaces included in the electronic device, which faces the first surface, the first surface includes the electrode and a concave portion”, “the conductive member flows into the concave portion, and the cover member is bonded to a convex portion provided on a peripheral portion of the first surface” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899